In an adoption ■proceeding, the appeal is from an order of the Surrogate’s Court, Kings County (Bloom, S.), dated January 6,1983, which approved the adoption of Terri Ann A., an infant child, by petitioner, without the consent of the natural father. Order reversed, without costs or disbursements, and matter remitted to the Surrogate’s Court, Kings County,1 for a new hearing to be held personally by the Surrogate. SCPA 506 (subd 6) gives a Surrogate the authority to designate a law assistant as a referee “to take the testimony in any proceeding other than one where a right to trial by jury exists and to report to the court upon the facts or upon a specific question of fact or upon the law and the facts”. However, such a designation can only be made “[u]pon consent of the attorneys for all parties who have appeared at the hearing”. In the case at bar, the Surrogate designated Renee R. Roth, a senior law assistant (since elected Surrogate, New York County), as a referee to conduct the hearing. However, the natural father’s counsel vigorously objected to the designation of Ms. Roth to hold the hearing. Since counsel refused to consent to the designation of the law assistant as referee, the Surrogate should have personally conducted the hearing. Mangano, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.